
	

113 HR 5231 IH: Veterans Small Business Enhancement Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5231
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Bentivolio (for himself and Ms. Duckworth) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to direct the task force of the Office of Veterans Business
			 Development to provide access to and manage the distribution of excess or
			 surplus property to veteran-owned small businesses.
	
	
		1.Short titleThis Act may be cited as the Veterans Small Business Enhancement Act of 2014.
		2.Access to excess or surplus property for veteran-owned small businessesSubparagraph (B) of section 32(c)(3) of the Small Business Act (15 U.S.C. 657b(c)(3)(B)) is
			 amended—
			(1)in clause (v), by striking ; and and inserting a semicolon;
			(2)in clause (vi), by striking the period at the end and inserting ; and; and
			(3)by inserting at the end the following new clause:
				
					(vii)providing access to and managing the distribution of excess or surplus property owned by the United
			 States to small business concerns owned and controlled by veterans,
			 pursuant to a memorandum of understanding between the task force and the
			 head of the appropriate State agency..
			
